Since this case was argued and submitted this Court has decided the cases of Atlantic Coast Line R. Co. v. City of Winter Haven, 112 Fla. 807, 151 Sou. Rep. 321, wherein it was held that if special improvement liens have been validly entered, but are for excessive amounts, the excess may be judicially annulled in appropriate proceedings, on proper allegations and proofs invoking the application of the rule stated in that decision.
In order that the present case may be reconsidered in the court below in the light of the rule of law stated in the above mentioned cases decided here subsequent to the entry of the present appeal in this case, it is ordered that the decree appealed from be reversed without prejudice, and that this cause be remanded to the Circuit Court for further proceedings therein, with leave to each of the parties to make such amendments to the pleadings and to offer such additional evidence as the chancellor may allow in order to have the controversy properly re-presented to the court for reconsideration in the light of applicable provisions of law. The costs of the present appeal are initially taxed against the appellants, without prejudice to appellants' right to move that the same be hereafter allowed and taxed in whole or in part against the appellee, should appellants ultimately prevail in the present litigation.
Decree reversed without prejudice and cause remanded for further proceedings in circuit court.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur.
BUFORD, J., concurs specially.